Application/Control Number: 16/381,954	Page 2
Art Unit: 2178

DETAILED ACTION
This action is in response to the RCE filing of 3-8-2022. Claims 1-18 are pending and have been considered below:


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-12 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aimone et al. (“Aimone” 20160077547 A1) in view of Vitus et al. (“Vitus” 9807725 B1) and https://www.jneurosci.org/content/36/5/1529 “Goal-Directed decision making with spiking neurons”, Johannes Friedrich and Mate Lengyel “Friedrich” Journal of Neuroscience 2-3-2016.

Claim 1: Aimone discloses a strategy guide method performed by an artificial intelligence (AI)-based strategy guide system, the method comprising: generating an environment that interacts with a user; and controlling a strategy of the user based on a preset multi-objectives by changing in response to observing a decision making of the user in the environment (Paragraphs 93 and 131-135; user interacts with environment and decisions observed in order to make adjustments). 
Aimone discloses in response to an action of the user, transiting the environment from one state to another state (Paragraphs 74-75), the system uses a prediction model to determine a transition to a different state. However not explicitly disclosed is an action based on a transition probability. Vitus is provided because it also discloses navigating an environment (transitioning) (Column 6, Lines 15-31) and further discloses that the system structure utilizes different probabilistic models to determine navigation/environment states/transitions (Column 28, lines 11-18). Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply a known technique to a known device ready for improvement in order to yield an ability to utilize specific probability metrics within the models of Aimone. One would have been motivated to provide the functionality as a form of extended analysis and feedback thereby improving effectiveness for better user experience.   
Aimone may not explicitly disclose the environment to manipulate a prediction error for achieving a goal of the user, wherein the prediction error comprises a reward prediction error of the user and a state prediction error of the user. Friedrich is provided because it discloses goal directed decisions that use reward prediction error and state prediction error (Results: Paragraph 2, Lines 3-15)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply a known technique to a known device ready for improvement in order to utilize enhanced prediction error within the models of Aimone. One would have been motivated to provide the functionality as a form of extended analysis and feedback thereby improving effectiveness for better user experience.   
Claim 2: Aimone, Vitus and Friedrich disclose a method of claim 1, wherein the controlling of the strategy of the user comprises determining an environmental change based on the decision making of the user observed in the environment (Aimone: Paragraphs 32, 93, 98 and 131-135; prediction error regarding a goal).
Claim 3: Aimone, Vitus and Friedrich disclose a method of claim 2, wherein the controlling of the strategy of the user comprises setting an objective function about a reinforcement learning signal and characteristic observed in basal ganglia of the user and predicting the prediction error (Aimone: Paragraphs 24, 28, 32 (prediction error), 93 and 131-135; brain signal observations). 
Claim 4: Aimone, Vitus and Friedrich disclose a method of claim 3, wherein the controlling of the strategy of the user comprises: detecting the environmental change based on the decision making of the user observed in the environment (Aimone: Paragraphs 98 and 131-135).
Claim 5: Aimone, Vitus and Friedrich disclose a method of claim 4, wherein the controlling of the strategy of the user comprises: performing a strategy for achieving the goal of the user in the environment that is changed in response to detecting the environmental change, and determining whether the prediction error according to the performed strategy satisfies the objective function (Aimone: Paragraphs 93, 98 and 131-135).
Claim 8 is similar in scope to claim 1 and therefore rejected under the same rationale. 
Claim 9 is similar in scope to claim 2 and therefore rejected under the same rationale. 
Claim 10 is similar in scope to claim 3 and therefore rejected under the same rationale. 
Claim 11 is similar in scope to claim 4 and therefore rejected under the same rationale. 
Claim 12 is similar in scope to claim 5 and therefore rejected under the same rationale. 
Claim 15: Aimone, Vitus and Friedrich disclose a method of claim 1, wherein the controlling of the strategy of the user comprises deterministically or probabilistically changing the transition probability (Vitus: Column 27, Line 51-Column 28, Line 19).

Claim 16: Aimone, Vitus and Friedrich disclose a strategy guide system of claim 8, wherein in controlling of the strategy of the user, the at least one processor is configured to deterministically or
probabilistically change the transition probability (Vitus: Column 27, Line 51-Column 28, Line 19).

Claim 17: Aimone, Vitus and Friedrich disclose a method of claim 1, wherein each of the reward prediction error and state prediction error is a signal at a brain level 
(Aimone: Paragraphs 24, 28, 32 (prediction error), 93 and 131-135; brain signal observations).
Claim 18 is similar in scope to claim 17 and therefore rejected under the same rationale. 
Claims 6-7 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aimone et al. (“Aimone” 20160077547 A1), Vitus et al. (“Vitus” 9807725 B1) and https://www.jneurosci.org/content/36/5/1529 “Goal-Directed decision making with spiking neurons”, Johannes Friedrich and Mate Lengyel “Friedrich” Journal of Neuroscience 2-3-2016 in further view of Sabe et al. (“Sabe” 20060195409 A1).
Claim 6: Aimone, Vitus and Friedrich disclose a method of claim 5, wherein the controlling of the strategy of the user comprises: terminating a process in response to the prediction error of the user satisfying the objective function, and verifying a current environmental state and the prediction error state of the user in response to the prediction error of the user not satisfying the objective function, and changing an environmental setting for inducing a strategy required in the verified current environmental state (Paragraphs 32 (prediction error) and 131-135). 
Sabe is provided to disclose a system that looks at the prediction error state and determines if a process should stop based on progress or lack of progress/growth compared to the predicted behavior (Paragraphs 200-213 and 296; quit).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply a known technique to a known device ready for improvement in order to yield an ability to stop or continue a process based on a progress metrics found in Aimone. One would have been motivated to provide the functionality as a form of extended analysis and feedback thereby improving effectiveness for better user experience.   
Claim 7: Aimone, Vitus and Friedrich disclose a method of claim 5, wherein the controlling of the strategy of the user comprises: determining whether the decision making of the user satisfies the objective function in response to not detecting the environmental change, and terminating a process in response to the decision making of the user satisfying the objective function, and changing an environmental setting for inducing a strategy required in the environment in response to the decision making of the user not satisfying the objective function(Paragraphs 32 (prediction error) and 131-135). 
Sabe is provided to disclose a system that looks at the prediction error state and determines if a process should stop based on progress or lack of progress/growth compared to the predicted behavior (Paragraphs 200-213 and 296; quit).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply a known technique to a known device ready for improvement in order to yield an ability to stop or continue a process based on progress metrics found in Aimone. One would have been motivated to provide the functionality as a form of extended analysis and feedback thereby improving effectiveness for better user experience.   
Claim 13 is similar in scope to claim 6 and therefore rejected under the same rationale. 
Claim 14 is similar in scope to claim 7 and therefore rejected under the same rationale. 
Response to Arguments

Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. Friedrich’s system provides expanded analysis of reward prediction error and state prediction error.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

20200268296 A1 “BRAIN-COMPUTER INTERFACE WITH ADAPTATIONS FOR HIGH-SPEED, ACCURATE, AND INTUITIVE USER INTERACTIONS” Figure 4



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHERROD L KEATON/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        5-4-2022